Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Upon further consideration, the previous requirement for restriction is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.
	Further regarding claims 1 and 13, the phrase “The method” lacks antecedent basis.
	Further regarding claims 7 and 19, the phrase “attaching the center portion of the tray to a base of the tray” is unclear with regards to the metes and bounds of the claim because there are no limitations to specify these elements separate from one another, etc.
	Regarding claim 8, the phrase “the center portion” and “the base of the tray” lack antecedent basis. Claims 9 and 20 recite similar issues.
	Regarding claim 13, the phrase “the plurality of tying devices” lacks antecedent basis.
The art rejections below have been treated as best understood by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,398,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims merely recite the method version of assembling the novel arrangement of elements recited in the reference claims, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Keller US 2008/0099356.

Regarding claim 1, Keller discloses the method of transporting a floral arrangement, comprising:
locating an insert into a container (vase insert 20 as shown in the figures);
placing a decorative base in contact with the insert (vase 31 figure 5);
inserting a tray above the decorative base (insert 40 shown in the figures); and
securing the floral arrangement to the tray (figures 4-6), the floral arrangement being suspended by the tray so as to avoid contact with the container and the decorative base (shown between figures 4-6).

Regarding claim 2, Keller discloses the method of claim 1, wherein the insert is contoured to the shape of the decorative base (best shown between figures 5-6).

Regarding claim 4, Keller discloses the method of claim 1, further comprising: assembling the insert such that the insert is composed of a plurality of members in communication with one another through a half-lap joint (shown in figure 5).

Regarding claim 9, Keller discloses the method of claim 1, further comprising: coupling a tying device to the tray center portion (rubber bands shown in figure 4 inherently at least restingly coupled to the tray center portion), the tying device configured to extend away from the tray in contact with the floral arrangement (where at least the width of the rubber bands provide an extension in a direction away from the tray).

Regarding claim 11, Keller discloses the method of claim 9, further comprising: wrapping the floral arrangement with a wrapping member configured to secure the tying device to the floral arrangement (73 as shown in figure 4).

Regarding 12, Keller discloses the method of claim 11, wherein the floral arrangement is suspended from the center portion through the tying device (as shown where the rubber bands are inherently provided between the flowers and the center portion).

Regarding claim 13, Keller discloses the method of transporting a floral arrangement, comprising: locating an insert into a container; placing a decorative base in contact with the insert; inserting a tray above the decorative base; securing the floral arrangement to the tray by coupling a tying device to the tray, the tying device configured to extend away from the tray and in contact with the floral arrangement; and wrapping the floral arrangement with a wrapping member configured to secure the plurality of tying devices to the floral arrangement, floral arrangement being suspended by the tray so as to avoid contact with the container and the decorative base (see previous rejections).

Regarding claim 14, Keller discloses the method of claim 13, wherein the insert is contoured to the shape of the decorative base (see previous rejections).

Regarding claim 16, Keller discloses the method of claim 13, further comprising: assembling the insert such that the insert is composed of a plurality of members in communication with one another through a half-lap joint (see previous rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Hos EP 2752110.

Regarding claim 3, Keller teaches the method of claim 1, but does not teach wherein the insert passes through one or more grooves within an internal surface of the container.
Hos; however, does teach internal grooves (24 figures 5A-5C). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such internal grooves, in order to provide more secure arrangement of the insert, etc.

Regarding claim 6, Keller teaches the method of claim 1, but does not specify wherein the tray is configured to contact a ridge formed along an internal surface of the container.
Hos; however, does teach an internal ridge (see claim 3 rejection). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such internal ridge, in order to provide more secure arrangement of the tray, etc.

Regarding claim 15, the references teach the method of claim 13, wherein the insert passes through one or more grooves within an internal surface of the container (see previous rejections).

Regarding claim 18, the references teach the method of claim 13, wherein the tray is configured to contact a ridge formed along an internal surface of the container (see previous rejections).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Elazar US 2008/0230419.

Regarding claim 5, Keller teaches the method of claim 1, but does not specify further comprising: placing a temperature regulating device adjacent the insert.
Elazar; however, does teach such a device (40 figure 11 paragraph 0036). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a device, in order to keep the floral arrangement from wilting, etc.

Regarding claim 17, the references teach the method of claim 13, further comprising: placing a temperature regulating device adjacent the insert (see previous rejections).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 102(a)(1&2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keller.

Regarding claim 7, Keller discloses the method of claim 1, further comprising: attaching the floral arrangement to a center portion of the tray (as shown in the figures); and attaching the center portion of the tray to a base of the tray (where the center portion is shown attached to the base of the tray).
Alternatively, Keller teaches most of the limitations, but does not specify detaching the center portion of the tray from the base of the tray at some point in time. However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to remove the center portion from the base portion, in order to place the floral arrangement in an alternate orientation without the bulk of the base portion of the tray but maintaining the support of the center portion of the tray, etc.

Regarding claim 19, Keller discloses/teaches the method of claim 13, further comprising: attaching the floral arrangement to a center portion of the tray; and attaching the center portion of the tray to a base of the tray (see previous rejections).

Claims 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller.

Regarding claim 8, Keller teaches the method of claim 1, but does not specify further comprising: detaching the center portion from the base of the tray for handling with the floral arrangement.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to remove the center portion from the base portion, in order to place the floral arrangement in an alternate orientation without the bulk of the base portion of the tray but maintaining the support of the center portion of the tray, etc.

Regarding claim 10, Keller teaches the method of claim 9, wherein the tying device is coupled to the center portion of the tray (as previously described); but does not specify the tray includes a detachable center portion.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to detach the center portion from the base portion, in order to place the floral arrangement in an alternate orientation without the bulk of the base portion of the tray but maintaining the support of the center portion of the tray, etc.

Regarding claim 20, Keller teaches the method of claim 13, further comprising: detaching the center portion from the base of the tray for handling with the floral arrangement (see previous rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644